Title: From Thomas Jefferson to Parent, 28 December 1787
From: Jefferson, Thomas
To: Parent (Parant), M.



Monsieur
à Paris ce 28me. Decembre 1787.

Je viens de recevoir la lettre que vous m’avez fait l’honneur de m’ecrire le 24me. du courant, et je me profite du premier courier pour vous prier d’acheter pour moi les deux feuillettes de vin de  Meursault de Monsr. Bachey, de l’année 84. à 100 francs s’il ne les vendra moins. Et de me procurer en meme tems une feuillette de vin de Vollenaye, premiere qualité, et de l’année 84. Vous aurez la bonté de les faire mettre en bouteilles &c. comme je vous ai marqué dans ma lettre du 17me. courant.
Quant au vin de Monrachet, je n’en prendrai pas dans ce moment. Peut-être que ci-après je pourrais avoir l’honneur de vous en demander. Je vous prie d’expedier les vins de Meursault et de Vollenay au plutot. Je serai bien aise de recevoir aussi les seps de vignes que vous avez eu la bonté de vous charger de me procurer, quand ce sera convenable. Je suis avec beaucoup d’attachement Monsieur votre trés humble et trés obeissant serviteur,

Th: Jefferson

